Citation Nr: 0723917	
Decision Date: 08/02/07    Archive Date: 08/15/07

DOCKET NO.  05-33 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Bay Pines, 
Florida


THE ISSUES

Entitlement to payment or reimbursement of unauthorized 
medical expenses associated with private hospital treatment 
provided from January 22, 2004 to January 28, 2004.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and a friend


ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel
INTRODUCTION

The veteran served on active duty from January 1966 to 
September 1966.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from an April 2004 determination by 
the Department of Veterans Affairs Medical Center (VAMC) in 
Bay Pines, which authorized reimbursement for hospital 
services provided at Largo Medical Center from January 10, 
2004 to January 21, 2004, and denied reimbursement of such 
medical expenses from January 22, 2004 to January 28, 2004.

In a June 2004 determination, the VAMC also denied 
reimbursement of medical expenses incurred at Largo Medical 
Center from January 30, 2004 to February 1, 2004.  However, 
the record does not contain a notice of disagreement (NOD) 
with respect to the June 2004 determination.  The veteran's 
January 2005 NOD specifically refers to his admission 
beginning on January 10, 2004, as opposed to the admission 
beginning on January 30, 2004.  Thus, the Board finds that an 
appeal has not been initiated with respect to the matter of 
entitlement to payment or reimbursement of unauthorized 
medical expenses associated with private hospital treatment 
provided from January 30, 2004 to February 10, 2004.  

In January 2006, the veteran and a friend testified before 
the undersigned Veterans Law Judge sitting at the VA Regional 
Office in St. Petersburg, Florida.  A copy of the hearing 
transcript is of record and has been reviewed.  During the 
hearing, the veteran submitted additional evidence along with 
a waiver of initial VAMC consideration.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.





REMAND

On January 10, 2004, the veteran was admitted to a private 
hospital, Largo Medical Center, after complaining of 
shortness of breath; he was discharged on January 28, 2004 
with a diagnosis of respiratory failure.  As noted, the 
veteran's reimbursement claim was authorized with respect to 
the services received from January 10, 2004 to January 21, 
2004, but not for the period from January 22, 2004 to January 
28, 2004.  

The veteran is now seeking reimbursement/payment for medical 
expenses related to hospital treatment received from Largo 
Medical Center from January 22, 2004 to January 28, 2004, 
pursuant to the Veterans Millennium Health Care and Benefits 
Act, 38 U.S.C.A. § 1725 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 17.1000-17.1008 (2006).  The provisions of the Act became 
effective as of May 29, 2000. 

To be eligible for reimbursement under this authority the 
veteran has to satisfy all of the following conditions:

(a) The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public.

(b) The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such a nature 
that a prudent layperson would have reasonably expected that 
delay in seeking immediate medical attention would have been 
hazardous to life or health (this standard would be met if 
there were an emergency medical condition manifesting itself 
by acute symptoms of sufficient severity (including severe 
pain) that a prudent layperson who possesses an average 
knowledge of health and medicine could reasonably expect the 
absence of immediate medical attention to result in placing 
the health of the individual in serious jeopardy, serious 
impairment to bodily functions, or serious dysfunction of any 
bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly 
available and an attempt to use them before hand would not 
have been considered reasonable by a prudent layperson (as an 
example, these conditions would be met by evidence 
establishing that a veteran was brought to a hospital in an 
ambulance and the ambulance personnel determined that the 
nearest available appropriate level of care was at a non-VA 
medical center);

(d) The claim for payment or reimbursement for any medical 
care beyond the initial emergency evaluation and treatment is 
for a continued medical emergency of such a nature that the 
veteran could not have been safely transferred to a VA or 
other Federal facility.

(e) At the time the emergency treatment was furnished, the 
veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C. 
Chapter 17 within the 24-month period preceding the 
furnishing of such emergency treatment;

(f) The veteran is financially liable to the provider of 
emergency treatment for that treatment;

(g) The veteran has no coverage under a health-plan contract 
for payment or reimbursement, in whole or in part, for the 
emergency treatment (this condition cannot be met if the 
veteran has coverage under a health-plan contract but payment 
is barred because of a failure by the veteran or provider to 
comply with the provisions of that health-plan contract, 
e.g., failure to submit a bill or medical records within 
specified time limits, or failure to exhaust appeals of the 
denial of payment);

(h) If the condition for which the emergency treatment was 
furnished was caused by an accident or work-related injury, 
the claimant has exhausted without success all claims and 
remedies reasonably available to the veteran or provider 
against a third party for payment of such treatment; and the 
veteran has no contractual or legal recourse against a third 
party that could reasonably be pursued for the purpose of 
extinguishing, in whole or in part, the veteran's liability 
to the provider.

(i) The veteran is not eligible for reimbursement under 38 
U.S.C. 1728 for the emergency treatment provided (38 (U.S.C. 
1728 authorizes VA payment or reimbursement for emergency 
treatment to a limited group of veterans, primarily those who 
receive emergency treatment for a service-connected 
disability).  See 38 C.F.R. § 17.1002 (2006).

The veteran's claim of entitlement to reimbursement for 
medical expenses incurred from January 22, 2004 to January 
28, 2004 was denied in April 2004 on the bases that the 
veteran's medical condition had stabilized, and VA facilities 
were feasibly available for care, such that transfer to a VA 
Medical Center (VAMC) could have been safely affected. 

According to a January 21, 2004 treatment note, the veteran 
was determined to be medically stable.  He was transferred to 
a regular floor the following day, on January 22, 2004, and 
was considered stabilized as of that date.  However, there is 
no conclusive evidence as to whether VA facilities were 
feasibly available for care from January 22, 2004 to January 
28, 2004.  

The Chief Medical Officer (CMO) of a VA Medical Center opined 
in August 2005, that a VA facility was feasibly available.  
In support of such finding, the CMO, in an August 29, 2005 
entry, noted that the "bed status" report showed that beds 
were available from January 20, 2005 at 8:15 p.m. through 
January 24, 2005 at 5:15 p.m.  Significantly, however, the 
year in question is 2004, not 2005.  In other words, there is 
still a question as to whether beds were available at VAMC 
Bay Pines at any time between January 22, 2004 and January 
28, 2004.  

The veteran indicates that he requested to be transferred to 
VAMC Bay Pines during his admission at the private hospital.  
The record shows that the veteran's physician at Largo 
Medical Center made attempts to transfer the veteran to a VA 
facility.  In this regard, according to physician's orders 
dated in January 20, 2004, the veteran's physician instructed 
that arrangements be made by Social Services to transfer the 
veteran to a VAMC.  According to the January 21, 2004 
treatment note referred to above, it was noted that the 
veteran was to be transferred to VA as he was medically 
stable.  Physician's orders dated on January 26, 2004 also 
reflect that arrangements were to be made to transfer the 
veteran to VA.  On January 27, 2004, the veteran's physician 
instructed that the veteran's rehabilitation be discontinued, 
"when bed available."  According to the discharge summary 
report provided by Largo Medical Center, the veteran was 
"initially supposed to be discharged to VA, however, VA 
declined the patient."  Based on the foregoing, the Board 
finds that further development is necessary to clarify 
whether VA facilities were feasibly available for care from 
January 22, 2004 to January 28, 2004.  

Accordingly, the case is REMANDED for the following action:

1.  The VAMC should take necessary 
efforts to document whether or not a VA 
facility suitable for treating the 
veteran's condition was feasibly 
available (with sufficient bed space and 
appropriate treating 
capability) at any time from January 22, 
2004 to January 28, 2004.  In so doing, 
the VAMC should contact appropriate 
individuals to obtain any records 
(administrative records, contact reports, 
etc.) pertaining to any attempt to 
transfer the veteran to VAMC Bay Pines 
from Largo Medical Center in January 
2004, to include any efforts made by 
Social Services to transfer the veteran 
to VAMC Bay Pines in January 2004.  Any 
records reflecting the availability of 
beds at the VAMC Bay Pines from January 
22, 2004 to January 28, 2004 should also 
be obtained and associated with the 
claims folder.

2.  Thereafter, the VAMC should 
readjudicate the issue of entitlement to 
payment or reimbursement of unauthorized 
medical expenses associated with private 
hospital treatment provided from January 
22, 2004 to January 28, 2004.  If the 
decision remains adverse to the veteran, 
he should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include the applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  No action is required of the veteran until he is 
notified by the VAMC.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


